Citation Nr: 1423098	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-33 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously
denied claim for service connection for headaches. 

2.  Entitlement to service connection for headaches. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1990 to June 1993. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. By that rating action, the RO declined to reopen a previously denied claim for service connection for headaches.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the St. Paul, Minnesota RO.

In August 2013, the Board received a letter from, E. P., M. D. in support of the Veteran's claim without a waiver of initial RO consideration.  As the Board will reopen the previously denied claim for service connection for headaches and grant the underlying claim on the merits in the decision below, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not necessary.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

1.  By a November 2006 unappealed rating decision, the RO, in part, denied service connection for headaches.  

2.  Since the RO's November 2006 rating decision, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the underlying claim for service connection for headaches (i.e., current diagnosis of headaches that is related to his period of military service).

3.  The Veteran has headaches that are causally related to his conceded in-service exposure to Chemical Agent Resistance Coating (CARC) paint.  


CONCLUSIONS OF LAW

1.  The RO's November 2006 rating decision, wherein it denied, in part, service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the RO's November 2006 rating decision, wherein it denied, in part, service connection for headaches, is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  Headaches were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board is granting the Veteran's petition to reopen the claim for service connection for headaches and granting the underlying claim on the merits, a determination on whether the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 were satisfied is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

II. Legal Analysis

(i) New and Material Analysis

In a November 2006 rating decision, the RO denied entitlement to service connection for headaches.  The Veteran was notified of the RO's decision in December 2006.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the November 2006 rating decision.  See 38 C.F.R. § 3.156(b).  As such, the November 2006 rating decision is the last final denial of the claim.  38 U.S.C.A. § 7105.  In the final November 2006 rating action, the RO essentially concluded that based on the evidence of record, namely an August 1991 service treatment report reflecting the Veteran had complained of having an extreme headache for one (1) day after his unit used CARP paint without respirators, that there were no further subjective complaints or clinical findings of any chronic headache disability.  Thus, the RO concluded that there was no evidence of any current headache disability that was related to the Veteran's period of military service.  

Evidence received since the RO's November 2006 rating action, includes, in part, a report, prepared by the Veteran's treating physician, E. P., M. D., and received by the Board in August 2013.  This report is new because it was not of record at the time of the RO's final November 2006 decision.  It is also material because it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a current diagnosis of headaches that is related to the Veteran having sprayed CARP paint without a respirator during military service.  (See report, prepared by E. P., M. D., received by the Board in August 2013). 

Therefore, new and material evidence has been received and the claim for service connection for headaches is reopened and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

(ii) Service Connection for Headaches

The Veteran seeks service connection for headaches.  He contends that he has had headaches ever since his unit was required to spray CARC paint without a respirator.  He contends that he initially managed his headache pain with over-the-counter-medications.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2012). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

There are conflicting VA and private opinions that are against and supportive of the claim. 

Evidence against the claim includes a November 2010 VA examiner's opinion.  During the November 2010 VA examination, the Veteran gave a history of having had headaches with an onset six (6) years previously that coincided with vocationally-related stress.  The Veteran also gave a history of having had headaches during military service in the early 1990s after he had used CARC paint on military vehicles without being issued proper protective gear.  He related that from that time onward until six (6) years previously (i.e., 2004), he had not experienced headaches of that intensity.  He related that prior to having been exposed to CARC paint in the 1990s, he would have headaches only every "once in a while."  After a physical evaluation of the Veteran, the VA examiner related that the Veteran had chronic headaches that had reoccurred over the previous six (6) years that had recently increased in frequency.  The VA examiner opined that the Veteran's headaches had not been caused by, nor were they a result of, having been exposed to CARC paint.  The VA examiner reasoned that because the Veteran had not experienced similar headaches between the 1990s, when he was exposed to CARC pain, until approximately six (6) years previously, that his current headaches were not a result of the in-service exposure.  (See November 2010 VA examination report). 

In support of the claim are reports prepared by the Veteran's long-term treating physician, E. P., M. D.  In an April 2010 report, E. P., M. D. related that the Veteran had complained of headaches that had increased in severity over the previous two (2) months.  The Veteran gave a history of having had intermittent self-described migraines in the past that had increased in frequency to three (3) to four (4) times a week.  At the April 2010 examination, the Veteran gave a history of having been under tremendous stress after a home invasion one (1) month earlier.  In a subsequent report, received by the Board in August 2013, Dr. E. P. indicated that she had been treating the Veteran since 1994 and that he had always complained of headaches that he had controlled with over-the-counter-medication.  Dr. E. P. related that the Veteran's headaches had become progressively worse to the point where she prescribed the medication, Esgic-Plus, for pain in April 2010.  Dr. E. P. noted that the Veteran had expressed his opinion that his headaches had their onset during military service after he was required to spray CARC paint without a respirator.  Dr. E. P. opined that the Veteran's headaches had existed prior to 1994 and most likely stemmed from his exposure to chemicals during military service.  (See report, prepared by E. P., M. D. and received by the Board in August 2013). 

After consideration of all of the evidence of record, the Board finds it is as likely as not that the Veteran has a current diagnosis of headaches that is causally related to his conceded in-service exposure to CARC paint during military service. The evidence is essentially in equipoise as to whether the Veteran has headaches as a result of his conceded in-service CARC exposure. Thus, based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).


ORDER

Service connection for headaches is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


